Exhibit 10.5

 

REVISED

EXHIBIT A

 

to

 

EMPLOYMENT AGREEMENT

 


DATED AS OF MARCH 1, 2007 BETWEEN

 

TERRY J. LUNDGREN

 

AND

 

MACY’S, INC.

 


NAME:                                         TERRY J. LUNDGREN

 


END OF TERM:                              FEBRUARY 28, 2011

 


ANNUAL BASE COMPENSATION:     $1,500,000.00

 

Revised Annual Bonus:             The annual bonus payable (if any) under the
terms of the 1992 Incentive Bonus Plan (as such may be amended from time to
time) (the “Plan”) of Macy’s, Inc. (“Macy’s”) will be based on achievement of
positive EBIT for the applicable fiscal year.  If positive EBIT is achieved, a
maximum annual bonus of 0.45% of EBIT is payable to Employee, subject to the per
person maximum of $7 million set forth in the Plan. The Board of Directors of
Macy’s or a Committee thereof may exercise negative discretion to reduce the
maximum annual bonus, utilizing performance goals established for the senior
executives of the Employer on an annual basis by the Board of Directors of
Macy’s or a Committee thereof, with the amount of bonus payable equal to a
sliding percent of Employee’s annual base compensation in effect as of the last
day of the performance period based on performance against the targeted annual
goals.

 

                                                   Such sliding percent, and the
targeted annual goals are set out in Amended Schedule 1 hereto.

 

 

TERRY J. LUNDGREN

MACY’S, INC.

 

 

      /s/ Terry J. Lundgren    

 

 

 

   /s/ Dennis J. Broderick              

DENNIS J. BRODERICK, EXECUTIVE VICE PRESIDENT

 

Dated:   March 19, 2010


AMENDED SCHEDULE 1 TO EXHIBIT A TO EMPLOYMENT AGREEMENT DATED AS OF MARCH 1,
2007 BETWEEN TERRY J. LUNDGREN AND MACY’S, INC.

 

 

Component

Threshold

Point at which incremental rate changes

 

Target

Outstanding

Consolidated EBIT $

85% of plan

 

16% of salary

 

95% of plan

 

48% of salary

100% of plan

 

80% of salary

120% of plan

 

240% of salary

Consolidated Sales $

98% of plan

 

16% of salary

 

 

100 % of plan

 

50% of salary

101% of plan

 

110% of salary

Consolidated Cash Flow $

$50 million below plan


8% of salary

 

$25 million below plan


12% of salary

100% of plan



20% of salary

$150 million above plan


40% of salary

 

 

 

 

 

 

 